In a negligence action to recover damages for personal injuries, loss of services and medical expenses, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, dated April 30, 1973, as, upon reconsideration, adhered to the original decision denying plaintiffs’ application for a general preference. Order reversed insofar as appealed from, with $20 costs and disbursements, and motion for a ^general preference granted. In our opinion, the cosmetic impact on the infant female plaintiff of the facial scars described by defendants’ physician warrants a general preference. Martuscello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.